After Remand from the Alabama Supreme Court

THOMPSON, Presiding Judge.
This court, on February 4, 2011, affirmed the trial court’s judgment, without an opinion. 97 So.3d 816 (Ala.Civ.App.*10102011) (table). This court’s judgment has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte State Farm Mut. Auto. Ins. Co., 108 So.3d 1008 (Ala.2012). In compliance with the Supreme Court’s opinion, the judgment of the trial court is reversed for that court to order Baggett to reimburse State Farm in the amount of $25,000.
REVERSED AND REMANDED.
PITTMAN, BRYAN, THOMAS, and MOORE, JJ., concur.